SAVOY, Judge.
The facts in the instant case have been set forth in the case of Robert Sittig, individually and as administrator of the estate •of his minor daughter, Sittig v. United State Fidelity and Guaranty Company and Allstate Insurance Company, La.App., 149 So.2d 424.
Mrs. Jeffers received serious and painful Injuries. The trial judge awarded her $7,500.00. Her counsel did not ask for an increase in the award, and counsel for United States Fidelity and Guaranty Company does not complain that it is excessive. Accordingly, we will not disturb the award made by the trial judge.
For the reasons assigned in suit No. 764 on the docket of this Court and referred to by name hereinabove, the judgment of the ■district court is affirmed insofar as it rendered judgment in favor of plaintiff, Betty Bobbett Jeffers, against United States Fidelity and Guaranty Company; and it is reversed and annulled insofar as it rendered judgment against Allstate Insurance Company and judgment is hereby rendered in favor of defendant, Allstate Insurance Company, and against plaintiff, Betty Bob-bett Jeffers, dismissing her suit and rejecting her demands against said defendant, Allstate Insurance Company.
United States Fidelity and Guaranty Company is to pay all costs in both courts.
Affirmed in part, reversed in part and rendered.
On Application for Rehearing.
En Banc. Rehearing denied.